DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (WO 2006/059474 A1) in view of Marceau et al. (US 4,085,012 A).
Kinoshita et al. is directed to a coating composition for forming an undercoat layer between a metal plate and an elastomer layer (paragraph 0006).  The composition comprises a fluororubber, liquid carrier, resin film, and acid receiving agent (paragraph 0008).  The resin in the coating composition may be fluorine-containing (paragraph 0016), i.e. a fluororesin.  The metal may be aluminum and is preferably subjected to a chemical conversion treatment (paragraph 0030).  The elastomer layer comprises a fluororubber that may be of the same type as the fluororubber of the undercoat (paragraph 0032), which is crosslinkable (paragraph 0026).  The resulting laminate may be used as sealant, such as a gasket (paragraph 0035).  A gasket reads on a gate seal.
	While Kinoshita et al. teach subjecting the metal plate to a chemical conversion treatment prior to applying the undercoat, there is no teaching that this treatment is an anodic oxide coating.
	Marceau et al. is directed to a process for preparing an aluminum surface for bonding in which adhesive failures at the interface are minimized (column 1, lines 58-66).  The surface is subjected to anodic electrolysis resulting in the formation of an anodic porous coherent oxide coating (column 1, line 67-column 2, line 6).  The oxide coating is well suited to adhesion by polymeric adhesives resulting in a structure which maintains structural integrity upon exposure to severe environments (column 2, lines 43-48).  The pores of the oxide film have depths of about 400 to 2,000 Å - i.e. about 0.04 to 0.6 m - which provide additional locations for bonding and mechanical interlocking between the surface and an adhesive (column 4, lines 16-26).
	It would have been obvious treat the aluminum surface of Kinoshita et al. according to the process of Marceau et al. to minimize adhesive failures at the metal/undercoat interface of the resulting laminate.
m to have an arithmetic average roughness meeting the limitations of these claims.
	Regarding claim 7, the process disclosed in Kinoshita et al. for forming the undercoat - e.g. applying the composition as a paint followed by heating and firing (paragraph 0029) - meets the limitations of this case as one of ordinary skill in the art would expect it to intrinsically result in fusing and subsequently solidifying the fluororesin present in the composition.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (WO 2006/059474 A1) in view of Marceau et al. (US 4,085,012 A) as applied to claims 1 and 6 above, and further in view of Noguchi et al. (US 2008/0287627 A1).
	Kinoshita et al. taken in view of Marceau et al. teach all the limitations of claims 2 and 8, as outlined above, except for the use of a perfluoroelastomer as the fluororubber.
	Noguchi et al. teach that it is known to use perfluoroelastomers, i.e. FFKMs, as elastomeric sealing materials to providing the resulting seal or gasket with the ability to withstand extreme operating conditions (paragraph 0007).  FFKMs are crosslinkable perfluoroelastomers according to paragraph 0020 on page 7 of the instant specification.
	It would have been obvious to one of ordinary skill in the art to use an FFKM perfluoroelastomer in the elastomer layer of Kinoshita et al. to endow the resulting gasket with the ability to withstand extreme operating conditions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1, 2, 4-8, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 8, 9, 12-16 of copending Application No. 16/494,881 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions of instant claims 1, 2, 4-8, and 10 represent a genus of which the inventions described by claims 2, 8, 9, 12-16 of copending Application No. 16/494,881 are species.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  Claims 2, 8, 9, 12-16 of copending Application No. 16/494,881 represent a species of instant claims 1, 2, 4-8, and 10 because the permit, but do not require, a fluororesin layer laminated in contact with the anodic oxide coating and fluoroelastomer layer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 3 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 8 of copending Application No. 16/494,881 in view of Noguchi et al. (US 2008/0287627 A1).
	Claims 2 and 8 of copending Application No. 16/494,881 recite all the limitations of instant claims 3 and 9, as outlined above, except for specifying that the anodic oxide coating has an arithmetic average roughness of 0.05 to 100 m.  Claims 2 and 8 of copending Application No. 16/494,881 do require the anodic oxide coating to be porous.
m - which provide additional locations for bonding and mechanical interlocking between the surface and an adhesive (column 4, lines 16-26).  One of ordinary skill in the art would expect a surface having a porous coating with pores depths of about 0.04 to 0.6 m to have an arithmetic average roughness meeting the limitations of instant claims 3 and 9.
	It would have been obvious treat the substrate of claims 2 and 8 in copending Application No. 16/494,881 according to the process of Marceau et al. to minimize adhesive failures at the interface of the resulting laminate.
This is a provisional nonstatutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787